13 N.Y.2d 924 (1963)
In the Matter of the Accounting of Arthur Katz et al., as Trustees of Local 1115A, Health, Welfare and Service Fund, et al.
In the Matter of Fred A. Ammond et al., as Trustees of Local 1115A, Health, Welfare and Service Fund, Petitioners-Appellants. Arthur Katz et al., Respondents; Alfredo Moses, Petitioner-Respondent.
Court of Appeals of the State of New York.
Argued October 2, 1963.
Decided October 10, 1963.
Judith P. Vladeck and Stephen C. Vladeck for appellants.
Henry Winestine and Leonard B. Boudin for Arthur Katz and others, respondents.
No appearance for petitioner-respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Order reversed and appeal to the Appellate Division reinstated, with costs in this court and in the Appellate Division, and matter remitted to the Appellate Division for further proceedings in accordance with the following memorandum: The letters submitted by appellants to the court objecting to provisions in respondents' proposed order, regarding, among other things, the award of certain counsel fees included therein, is not such participation in the order making process as to come within People ex rel. Manhattan Stor. & Warehouse Co. v. Lilly (299 N.Y. 281), and Matter of Stern Bros. (Livingston) (2 A D 2d 553, affd. 3 N Y 2d 964), *926 even though respondents' order was so changed as to meet the objection embodied in appellants' letter.